Exhibit 10.1


--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
by and among
BETA CAPITAL CORP.,
RONALD D. MAXSON, THE SOLE SHAREHOLDER OF BETA CAPITAL CORP.,
and
SECURITY NATIONAL FINANCIAL CORPORATION


Dated Effective June 1, 2018


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 

    Page       STATEMENT OF PURPOSE  1       ARTICLE I DEFINITIONS   1      
ARTICLE II SALE AND PURCHASE OF SHARES   6         2.1 Sale and Purchase of
Shares  6         2.2 Ronald D. Maxson Liability  6         2.3 Purchase Price
 6         2.4 Receivable Payment  6         2.5 Closing  7         2.6 Closing
Deliveries  7       ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER   7    
  3.1 Organization and Qualification  8         3.2 Capitalization  8        
3.3 Authority  9      
 
3.4 No Conflicts
10
        3.5 Financial Statements  10      
 
3.6 Absence of Certain Changes
11
     
 
3.7 Title to Assets
12
     
 
3.8 Tangible Personal Property; Condition of Assets
12
     
 
3.9 Accounts Receivable
12
     
 
3.10 Real Property
12
     
 
3.11 Contracts
13
     
 
3.12 Intellectual Property
14
     
 
3.13 Tax
14

 
i

--------------------------------------------------------------------------------

 
3.14 Legal Compliance
15
     
 
3.15 Litigation
15
     
 
3.16 Environmental Matters
15
     
 
3.17 Employees
16
     
 
3.18 Employee Benefits
16
     
 
3.19 Customers and Suppliers
17
     
 
3.20 Transactions with Related Persons
17
     
 
3.21 Insurance
17
     
 
3.22 No Brokers' Fees
17
     
 
3.23 Sales Reports
17
     
 
3.24 Accuracy of Due Diligence Materials
17
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING BUYER
18
   
 
4.1 Organization and Authority
18
     
 
4.2 No Conflicts
18
     
 
4.3 No Brokers' Fees
18
     
 
4.4 Litigation
18
     
 
4.5 Financial Resources
18
     
 
4.6 Investment Intention
19
     
 
4.7 Condition of the Business
19
     
 
4.8 Collection of Receivable
19
     
ARTICLE V POST-CLOSING COVENANTS
19
   
 
5.1 Payment of Transfer Taxes
19
     
 
5.2 Retention of and Access to Books and Records
19
     
 
5.3 Tax Matters
19
     
ARTICLE VI INDEMNIFICATION
21

 
 
ii

--------------------------------------------------------------------------------

 
6.1 Indemnification by Seller
21
     
 
6.2 Indemnification by Buyer
21
     
 
6.3 Survival and Time Limitations
22
     
 
6.4 Limitations
22
     
 
6.5 Manner of Payment
23
     
 
6.6 Third-Party Claims
24
     
 
6.7 Direct Claims
25
     
 
6.8 Exclusive Remedy
25
     
ARTICLE VII MISCELLANEOUS
26
   
 
7.1 Further Assurances
26
     
 
7.2 No Third-Party Beneficiaries
26
     
 
7.3 Entire Agreement
26
     
 
7.4 Successors and Assigns
26
     
 
7.5 Counterparts
26
     
 
7.6 Notices
26
     
 
7.7 Attorney Fees
27
     
 
7.8 Governing Law
27
     
 
7.9 Amendments and Waivers
27
     
 
7.10 Severability
27
     
 
7.11 Expenses
28
     
 
7.12 Interpretation
28
     
 
7.13 Specific Performance
28



iii

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this "Agreement") is entered into effective as of
June 1, 2018 (the "Closing Date"), by and among Security National Financial
Corporation, a Utah corporation ("Buyer"), Beta Capital Corp., a Virginia
subchapter S corporation (the "Company"), and Ronald D. Maxson, the sole
shareholder of the Company ("Seller").
STATEMENT OF PURPOSE
A. The Company is a corporation duly organized, existing and in good standing
under the laws of the State of Virginia with authorized capital stock of Five
Thousand (5,000) shares of common stock with no par value per share (the "Common
Stock"), of which 100 shares are issued and outstanding and are owned
beneficially and of record by Seller (the "Shares").  Seller owns all of the
issued and outstanding Shares of the Company;
B. Buyer desires to acquire from Seller, and Seller desires to sell and transfer
to Buyer, all of the Shares on the terms and subject to the conditions set forth
in this Agreement.
NOW, THEREFORE, in consideration of these premises and the mutual and dependent
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement, the following terms have the following meanings (all
capitalized terms used in this Agreement that are not defined in this Article I
shall have the meanings set forth elsewhere in this Agreement):
 "Affiliate" means, with respect to a specified Person, any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, the specified Person.
 "Agreement" is defined in the opening paragraph.
"Assignment Agreements" means, collectively, all Contracts and other assignment
agreements relating to the assignment of interests in life insurance policies
and annuity contracts or the proceeds thereof or the death benefits related
thereto, to which the Company is a party as of the Closing Date.
"Business" means the business of insurance and annuity assignment claims
processing for the death care industry and the cash-out of beneficiary claims on
life insurance policies and annuity contracts following death.
"Business Day" means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by law to be closed.
1

--------------------------------------------------------------------------------



"Buyer" is defined in the opening paragraph.
"Bylaws" means those certain Bylaws of the Company dated as of February 8th,
1996.
"Closing" is defined in Section 2.5.
"Closing Payment" is defined in Section 2.3.
"Closing Date" is defined in the opening paragraph.
"Code" means the Internal Revenue Code of 1986, as amended.
"Collection Period" is defined in Section 2.4.
"Common Stock" is defined in the recitals.
 "Company" is defined in the opening paragraph.
"Consent" means any consent, approval, authorization, permission or waiver.
"Contract" means any contract, obligation, commitment, lease, license, purchase
order or other agreement, whether written or oral, together with all amendments
and other modifications thereto.
"Control", or any derivation thereof, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies (whether through the ownership of securities or of partnership or other
ownership interests, by contract or otherwise), provided, however, that, in any
event, any Person that owns or holds, directly or indirectly, at least 10% of
the voting securities or at least 10% of the partnership or other equity
interests of any other Person (other than as a limited partner of such Person)
will be deemed to Control such other Person.
"Direct Claim" is defined in Section 6.7.
"Employee Benefit Plan" is defined in Section 3.18.
"Encumbrance" means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse or other claim, community property interest, condition,
equitable interest, option, warrant, right of first refusal, license, covenant
or other restriction of any kind or nature.
"Environmental Laws" means any foreign, federal, state or local statute,
regulation, ordinance, rule of common law or other legal requirement currently
in effect relating to the protection the environment or natural resources,
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), and the Federal Insecticide, Fungicide, and Rodenticide
Act (7 U.S.C. § 136 et seq.), as each has been or may be amended and the
regulations promulgated pursuant thereto.
2

--------------------------------------------------------------------------------



"Environmental Permits" is defined in Section 3.16.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"Escrow Account" is defined in Section 2.3.
"Escrow Agent" is defined in Section 2.3.
"Escrow Agreement" is defined in Section 2.6.
"Escrow Amount" is defined in Section 2.3.
"Financial Statements" is defined in Section 3.5.
 "GAAP" means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any financial statements, the date such financial statements were prepared.
"Governmental Body" means any federal, state, local, foreign or other government
or quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
"Indebtedness" means as to any Person at any time: (a) obligations of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
notes, debentures or other similar instruments; (c) capitalized lease
obligations of such Person; and (d) any other obligation or amount owed
constituting a Liability.
"Indemnified Party" is defined in Section 6.3.
"Indemnifying Party" is defined in Section 6.3.
"Intellectual Property" means all intellectual property rights of every kind and
nature whatsoever.
"IRS" means the U.S. Internal Revenue Service.
"Knowledge of Seller", "Seller's Knowledge" or similar phrases means the present
actual, conscious knowledge of facts, matters or circumstances of Ronald D.
Maxson, and facts, matters or circumstances of which he reasonably ought to
know.
"Law" means any federal, state, local, foreign or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, Order, constitution,
treaty, principle of common law or other restriction of any Governmental Body.
3

--------------------------------------------------------------------------------



"Lease" is defined in Section 3.10.
"Lease Agreement" is defined in Section 2.3.
"Leased Real Property" is defined in Section 3.10.
"Liabilities" means any liability, obligation or commitment of any kind or
nature, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due.
"License" is defined in Section 3.12.
"Losses" means any losses, liabilities, obligations, damages, demands, claims,
suits, actions, judgments or causes of action, assessments, penalties, fines,
Taxes, costs and expenses (including interest, penalties, reasonable attorneys'
fees and costs, any and all reasonable expenses incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim), and any and all amounts paid in settlement of any claim or litigation.
"Material Adverse Change" and "Material Adverse Effect" means any change or
effect (i) that is materially adverse to the financial condition or results of
operations of the Company, or (ii) that materially and adversely affects the
ability of Seller to consummate the Transactions.
"Most Recent Balance Sheets" is defined in Section 3.5.
"Order" means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.
"Organizational Documents" means (a) the certificate or articles of
incorporation, formation or organization, (b) the bylaws, operating agreement or
limited liability company agreement, (c) any documents comparable to those
described in clauses (a) and (b) as may be applicable pursuant to any Law and
(d) any amendment or modification to any of the foregoing.
"Outstanding Receivables" means all receivables outstanding as of the Closing
Date pursuant to the Assignment Agreements.  Each such receivable is an
"Outstanding Receivable".
"Parties" means Buyer, Seller, and the Company.
"Pension Plan" is defined in Section 3.18.
"Permit" means any permit, license or Consent issued by any Governmental Body or
pursuant to any Law.
"Permitted Encumbrances" means those Encumbrances set forth on Schedule 1.1.
"Person" means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, Governmental Body or other entity.
4

--------------------------------------------------------------------------------



"Purchase Price" is defined in Section 2.3.
"Proceeding" means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, investigation, arbitration or
mediation (in each case, whether civil, criminal, administrative, investigative
or informal) commenced, conducted, heard or pending by or before any
Governmental Body, arbitrator or mediator.
"Receivables Payment" is defined in Section 2.4.
"Receivable Period" is defined in Section 2.4.
"Receivable Value" means the aggregate amount of the Outstanding Receivables as
of the Closing Date.
"Related Person" means (a) with respect to a specified individual, any member of
such individual's Family and any Affiliate of any member of such individual's
Family and (b) with respect to a specified Person other than an individual, any
Affiliate of such Person and any member of the Family of any such Affiliates
that are individuals.  The "Family" of a specified individual means the
individual, such individual's spouse, any other individual who is related to the
specified individual or such individual's spouse within the first degree.
"Representative" means, with respect to a particular Person, any director,
officer, member, manager, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants and
financial advisors.
 "Ronald D. Maxson Liability" is defined in Section 2.2.
 "Security National Financial Corporation" is defined in the opening paragraph.
"Seller" is defined in the opening paragraph.
"Shares" is defined in the recitals.
"Subsidiaries" means, collectively, any subsidiary of the Company.
"Tax" means any federal, state, local, foreign or other income, gross receipts,
license, payroll, employment, excise, stamp, customs duties, franchise,
withholding, social security (or similar), unemployment, real property, personal
property, sales, use, transfer, value added, general service, alternative or
add-on minimum or other tax of any kind whatsoever, however denominated, and
will include any interest, penalty, or addition thereto, whether disputed or
not.
"Tax Returns" is defined in Section 3.13.
"Third-Party Claim" is defined in Section 6.6.
"Transaction Documents" means this Agreement and all other agreements, documents
and certificates contemplated hereby or thereby or executed in connection
herewith or therewith.
5

--------------------------------------------------------------------------------



"Transactions" means the transactions contemplated by the Transaction Documents.
"Uncollected Receivables" is defined in Section 2.4.
"Uncollected Receivables Notice" is defined in Section 2.4.
ARTICLE II
SALE AND PURCHASE OF SHARES
2.1
Sale and Purchase of Shares.  Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall grant, sell, assign, transfer and
deliver to Buyer, and Buyer shall purchase and acquire from Seller, all right,
title and interest of Seller in and to all of the issued and outstanding Shares
of the Company free and clear of any Encumbrance.

2.2
Ronald D. Maxson Liability.  At Closing, Ronald D. Maxson shall assume and agree
to pay, discharge or perform, as appropriate, all Indebtedness owed by the
Company to Ronald D. Maxson as of the Closing Date (the "Ronald D. Maxson
Liability"), and Seller agrees to provide Buyer with a release from Ronald D.
Maxson that fully releases and discharges the Company from all claims, debts,
demands, causes of action, suits and Liabilities on account of or arising out of
the Ronald D. Maxson Liability.

2.3
Purchase Price.

(a) The purchase price for the Shares (the "Purchase Price") shall be an amount
equal to the sum of (i) $890,000, plus (ii) the Receivable Value.  The Purchase
Price shall be subject to adjustment in accordance with Section 2.4.
(b) The Purchase Price shall be paid as follows:
(i) At Closing, Buyer shall pay an amount equal to the sum of (A) $890,000, plus
(B) the Receivable Value (such amount, the "Closing Payment"), as follows:  (y)
an amount equal to $175,000 of the Closing Payment (the "Escrow Amount") shall
be paid to the escrow account (the "Escrow Account") designated by Sykes,
Bourdon, Ahern & Levy, P.C., acting as escrow agent (the "Escrow Agent"), by
wire transfer of immediately available funds, to be held by the Escrow Agent for
a period of eighteen (18) months after the Closing Date pursuant to the terms
and conditions of the Escrow Agreement (as defined below); and (z) the balance
of the Closing Payment remaining after the amount paid pursuant to subsection
(y) shall be paid to Seller by wire transfer of immediately available funds to
an account designated by Seller prior to Closing.  In addition to the Escrow
Amount, prior to Closing, Seller shall estimate the amount of outstanding,
accrued or unpaid Liabilities and Indebtedness owed by the Company as of the
Closing Date, including but not limited to salaries, commissions, employment
taxes, and accounts payable (the "Trailing Liabilities"); and leave a cash
balance in the Company's checking account at Closing, in the amount of at least
two hundred percent (200%) of such estimate (the "Cash Amount").  Sixty (60)
days after Closing, the Company shall provide Seller with an accounting of all
post-closing payments by the Company of Trailing Liabilities from the Cash
Amount and transfer the remaining balance of the Cash Amount to Seller.  In the
event the Cash Amount is insufficient to satisfy the entire amount of the
Trailing Liabilities, payment shall be made immediately by Seller to Buyer,
until Buyer has been reimbursed, in full, for the total amount of the Trailing
Liabilities.
6

--------------------------------------------------------------------------------





(c) The Parties shall enter into a lease for the office space currently occupied
by the Company at 4007 Seaboard Court, Suite 1, Portsmouth, Virginia 23701 for
an amount of $3,000 per month for a period of two years (the "Lease Agreement"),
in the form attached hereto as Exhibit E.
2.4
Receivable Payment.

(a) Attached hereto as Schedule 2.4 is the Company's calculation of the
Receivable Value, together with a listing of all Assignment Agreements, and
their respective Outstanding Receivable amounts, included in the calculation of
the Receivable Value.
(b) During the period from the Closing Date until the date that is 18 months
after the Closing Date (the "Collection Period"), Buyer shall, and shall cause
the Company to, use commercially reasonable efforts to collect all Outstanding
Receivables and to act in good faith in connection with its receipt and
application of the Outstanding Receivables and all related discussions with
account debtors and other Persons.
(c) Within 15 Business Days after expiration of the 18 month period following
the Closing Date (the "Receivable Period"), Buyer shall provide written notice
to Seller (the "Uncollected Receivables Notice"), with reasonable supporting
detail, of (i) the amounts of the Outstanding Receivables included in the
Receivable Value that have not been collected in full by Buyer or any of its
Affiliates (including for such purpose the Company) during the Receivable Period
(collectively, the "Uncollected Receivables") and (ii) the Uncollected
Receivables in relation to which Buyer has elected to require Seller to
reimburse to Buyer pursuant to this Section 2.4(c) (the "Receivables Payment"). 
The Receivables Payment shall be paid to Buyer, from any available amount of the
Escrow Amount then held in the Escrow Account, which amount shall be paid to
Buyer within 10 Business Days after Seller's receipt of the Uncollected
Receivables Notice, in accordance with the Escrow Agreement.  The balance; if
any, of the Escrow Amount, after disbursement of the Receivables Payment, shall
be disbursed and paid to Seller by Escrow Agent.
2.5
Closing.  The closing of the Transactions (the "Closing") will take place at the
offices of the Company in Portsmouth, Virginia (or remotely by electronic
exchange of documents and signatures).  The Closing shall be deemed effective as
of 12:01 a.m. local time on the Closing Date.

2.6
Closing Deliveries.

At the Closing:
(a) Seller shall deliver, or cause to be delivered, to Buyer:
7

--------------------------------------------------------------------------------

(i)
an instrument of assignment, in substantially the form attached hereto as
Exhibit A, executed by Seller assigning to Buyer all of Seller's Shares;



(ii)
an Assignment and Assumption Agreement with respect to the Ronald D. Maxson
Liability and a Release from the Ronald D. Maxson Liability in substantially the
form attached hereto as Exhibit B, executed by the Company and Ronald D. Maxson;

(iii)
an Escrow Agreement, in substantially the form attached hereto as Exhibit C (the
"Escrow Agreement"), executed by Seller;

(iv)
a Noncompete Agreement, in substantially the form attached hereto as Exhibit D,
executed by Seller;

(v)
a certificate of the Secretary of the Company certifying, as complete and
accurate as of the Closing, attached copies of the Organizational Documents and
a Certificate of Good Standing thereof, certifying and attaching all requisite
resolutions or actions of the Company's board of directors approving the
execution and delivery of each of the Transaction Documents and the consummation
of the Transactions and certifying to the incumbency of the officers of the
Company executing the Transaction Documents;

(vi)
written resignations of the officers of the Company other than the individuals
set forth on Schedule 2.6(a)(vi);

(b) Buyer shall deliver, or cause to be delivered:
(i)                                   the Closing Payment;
(ii)                                  the Escrow Agreement, executed by Buyer;
(iii)
the Lease Agreement attached hereto as Exhibit E, executed by Buyer;

(iv)
a certificate of the Secretary of Buyer certifying, as complete and accurate as
of the Closing, attached copies of the Organizational Documents and a
Certificate of Good Standing thereof, certifying and attaching all requisite
resolutions or actions of Buyer's board of directors approving the execution and
delivery of each of the Transaction Documents and the consummation of the
Transactions and certifying to the incumbency of the officers of Buyer executing
the Transaction Documents.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Schedules to this Agreement, Seller hereby represents
and warrants to Buyer as follows as of the Closing Date:
3.1
Organization and Qualification.

8

--------------------------------------------------------------------------------

(a) The Company is a subchapter S corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, with
full corporate power and authority to conduct its business as it is now being
conducted.  The Company is duly qualified or registered to transact business
under the applicable Law of each jurisdiction where the character of its
activities or the location of the properties owned or leased by it requires such
qualification or registration other than in such jurisdictions where the failure
to be so qualified or registered under the applicable Law would not have a
Material Adverse Effect.


3.2
Capitalization.

(a) The authorized capital stock of the Company as of the date of this Agreement
consists of Five Thousand (5,000) shares of common stock with no par value per
share, of which one hundred (100) shares are validly issued and outstanding,
fully paid and nonassessable, and all of which are owned beneficially and of
record by Seller, free and clear of all Liens, except for any Liens disclosed in
Schedule 3.2.  There are no outstanding securities, obligations, rights,
subscriptions, warrants, options, charter or founders insurance policies,
phantom stock rights, or (except for this Agreement) other Contracts of any kind
that give any Person the right to (a) purchase or otherwise receive or be issued
any shares of capital stock of the Company (or any interest therein) or any
security or Liability of any kind convertible into or exchangeable for any
shares of capital stock of the Company (or any interest therein) or (b) receive
any benefits or rights similar to any rights enjoyed by or accruing to a holder
of the Common Stock, or any rights to participate in the equity, income, or
election of directors of the Company.
(b) Seller holds of record and owns beneficially 100 Shares free and clear of
all Encumbrances (other than Permitted Encumbrances).  Seller's 100 Shares
represent all issued and outstanding Shares of the Company and are represented
by certificates three and five.
(c) Seller and the Company have only issued the five stock certificates provided
to Buyer in connection with the Shares of the Company.  Certificates one and two
have been surrendered to the Company.
(d) Stock certificate four is lost, and the appropriate lost certificate
affidavit is reflected in the Company's stock book.  Certificate five was issued
in replacement of certificate four.  Seller will surrender certificate four to
the Company if found, and Seller will indemnify Buyer for any and all losses
associated with the lost certificate four.
(e) The Company does not control (whether directly or indirectly, whether
through the ownership of securities or by Contract or proxy, and whether alone
or in combination with others) any interest in any corporation, partnership,
business organization, or other similar Person that is an entity.  The Company
has no Subsidiaries.
3.3
Authority.

(a) The Company has all requisite corporate or similar power and authority to
execute and deliver the Transaction Documents to which it is a party, to perform
its obligations hereunder and thereunder and to consummate the Transactions. 
The execution and delivery by the Company of the Transaction Documents to which
it is a party and the consummation by the Company of the Transactions have been
duly authorized by all requisite corporate action of the Company.  The
Transaction Documents to which the Company is a party constitute the valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with the terms of such Transaction Documents.
9

--------------------------------------------------------------------------------


(a) Seller has all requisite power and authority to execute and deliver the
Transaction Documents to which Seller is a party, to perform his obligations
hereunder and thereunder and to consummate the Transactions.  The execution and
delivery by Seller of the Transaction Documents to which Seller is a party and
the consummation by Seller of the Transactions do not conflict with any
contractual or legal obligations or restrictions applicable to Seller, nor do
they require any third party authorizations.  The Transaction Documents to which
Seller is a party constitute the valid and legally binding obligations of
Seller, enforceable against Seller in accordance with the terms of such
Transaction Documents.
3.4
No Conflicts.

(a) Except as set forth on Schedule 3.4, neither the execution and delivery of
the Transaction Documents to which the Company is a party nor the consummation
of the Transactions by the Company will, directly or indirectly, with or without
notice or lapse of time:  (a) violate in any material respect any Law or Order
to which the Company or the Business is subject; (b) violate or result in a
breach of any material Permit held by the Company or give any Governmental Body
the right to terminate, revoke, suspend or modify any Permit held by the
Company; (c) result in a breach of any Organizational Document of the Company;
(d) result in a breach of, constitute a default under, result in the
acceleration of or give any Person the right to accelerate the maturity or
performance of, or to cancel, terminate, modify or exercise any remedy under,
any Material Contract to which the Company is a party or by which the Company is
bound; or (e) require the Company to obtain any Consent of or review by, or make
any registration, declaration or filing with, or give any notice to, any
Governmental Body or other Person.
(b) Neither the execution and delivery of the Transaction Documents  nor the
consummation of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate in any material respect any Law or Order
to which Seller is subject; (b) result in the imposition of any Encumbrance upon
any Shares held by Seller; or (c) require Seller to obtain any Consent of or
review by, or make any registration, declaration or filing with, or give any
notice to, any Governmental Body or other Person.
3.5
Financial Statements.  Attached to Schedule 3.5(a) are the following financial
statements (collectively, the "Financial Statements"):  (i) the unaudited,
consolidated balance sheet of the Company as of December 31, 2017, and the
related statement of income for the fiscal year then ended; and (ii) the
unaudited, consolidated balance sheets of the Company as of January 31, 2018,
February 28, 2018, March 31, 2018 and April 30, 2018 (the "Most Recent Balance
Sheets"), and the related statement of income for such periods then ended.  The
Financial Statements (x) have been prepared from and are in accordance with the
books and records of the Company, (y) have been prepared in accordance with
accounting principles, approaches and methodologies applied on a consistent
basis throughout the periods covered thereby, and (z) present fairly, in all
material respects, the assets and liabilities of the Company as of their
respective dates and the results of operations for the respective periods
covered thereby.

3.6
Absence of Certain Changes.  Except as set forth on Schedule 3.6, and except as
expressly contemplated by this Agreement, since December 31, 2017:

(a) the Company has not sold, leased, transferred or assigned any asset, other
than for fair consideration in the ordinary course of business;
(b) the Company has not experienced any physical damage, destruction or loss
(whether or not covered by insurance) to its property or assets in excess of
$5,000;
(c) except for the Assignment Agreements, the Company has not entered into any
Contract (or series of related Contracts) involving the payment or receipt of
more than $5,000, and no Person has accelerated, terminated, modified or
canceled any Contract (or series of related Contracts) involving more than
$5,000 to which the Company is a party or by which the Company or any of its
assets are bound;
(d) except for the Assignment Agreements, the Company has not entered into any
Contract that cannot be terminated without penalty on less than thirty (30)
days' notice;
(e) no Encumbrance (other than any Permitted Encumbrance) has been imposed upon
any asset of the Company;
(f) the Company has not made any capital expenditure (or series of related
capital expenditures) involving more than $5,000 or made any capital investment
in, any loan to, or any acquisition of the securities or assets of, any other
Person (or series of related capital investments, loans or acquisitions)
involving more than $5,000;
(g) the Company has not issued, created, incurred or assumed any Indebtedness
(or series of related Indebtedness) involving more than $5,000 in the aggregate,
except in the ordinary course of business consistent with past practices;
(h) the Company has not canceled, compromised, waived or released any right or
claim (or series of related rights or claims) or any Indebtedness owed to it, in
any case involving more than $5,000, except in the ordinary course of business
consistent with past practices;
(i) the Company has (i) conducted its Business in the ordinary course of
business consistent with past practices, (ii) not made any loan to, or entered
into any other transaction with, any of its shareholders or officers, (iii) not
entered into any employment Contract or modified the terms of any existing
employment Contract, and (iv) not granted any increase in the base compensation
of any of its shareholders, managers, officers or employees, other than in the
ordinary course of business consistent with past practice;
(j) the Company has not made a material change in its accounting methods;
10

--------------------------------------------------------------------------------

(k) there has not been any Proceeding commenced or, to the Seller's Knowledge,
threatened against the Company, the Business or any assets thereof;
(l) to Seller's Knowledge there has not been any Material Adverse Change in the
business operations or value of the Company; and
(m) the Company has not agreed or committed to any of the foregoing.
3.7
Title to Assets.

(a)   the Company has good and marketable title to those assets listed on
Schedule 3.7(a) which are used in the conduct of the Business and are free and
clear of any Encumbrances except Permitted Encumbrances.
(b) The Company leases those  assets listed on Schedule 3.7(b) which are used in
the conduct of the business and to Seller's Knowledge all leases have been
provided to Buyer; are listed on Schedule 3.7(c); have been performed by the
Company; and are not in default.
3.8
Tangible Personal Property; Condition of Assets. To Seller's Knowledge, the
tangible personal property owned or leased by the Company is in good operating
condition and repair, reasonable wear and tear and normal depreciation
excepted.  Except as set forth on Schedule 3.8, all such tangible personal
property is located on the Leased Real Property.

3.9
Accounts Receivable. To Seller's Knowledge, except as set forth in Schedule 3.9,
all accounts receivable that are included in the Receivable Value represent
obligations from funds actually disbursed by the Company in connection with the
Business, and the Company has obtained life insurance policy or annuity contract
assignment Contracts with respect to all such accounts receivable, all of which
are included in the Assignment Agreements.  Schedule 2.4 sets forth the aging of
such accounts receivable.  Except as set forth on Schedule 3.9, the Seller has
no knowledge of any contest, claim or right to set-off under any such accounts
receivable pursuant to an Assignment Agreement that is included in the
Receivable Value relating to the amount or validity thereof.

3.10
Real Property.

(a) Except for the leases set forth on Schedule 3.10(b), the Company has no
right, title or interest in or to any real property.
(b) Schedule 3.10(b) lists all of the real property and interests therein
leased, subleased or otherwise occupied or used by the Company (collectively,
the "Leased Real Property") and contains a street address for each Leased Real
Property.  For each Leased Real Property, Schedule 3.10(b) also lists the lease,
sublease, or other Contract pursuant to which the Company holds a possessory
interest in the Leased Real Property (each, a "Lease").  The Company is not a
sublessor of, or has assigned any lease covering, any Leased Real Property. 
Leasing commissions or other brokerage fees due from or payable by the Company
with respect to any Lease have been paid in full.
11

--------------------------------------------------------------------------------

(c) To Seller's Knowledge, the Company has not received written notice of any
condemnation or eminent domain proceedings which relate to the Leased Real
Property.
3.11
Contracts.

(a) With the exception of those obligations described in Section 2.2, Schedule
3.11 lists the following Contracts currently in effect to which the Company is a
party or by which the Company is bound (collectively, the "Material Contracts"):
(i) each Assignment Agreement;
(ii) each Contract between the Company and any Customer identified on Schedule
3.19, excluding any life insurance or annuity assignment agreements that have
been concluded;
(iii) each Contract that involves expenditures or receipts in excess of $5,000
over the remaining term of such Contract, except the Assignment Agreements;
(iv) each real property lease, license, rental or occupancy agreement, and each
personal property lease or installment or conditional sales agreement, except
personal property leases and installment or conditional sales agreements having
a value per item or remaining aggregate payments of less than $5,000;
(v) each collective bargaining agreement and other Contract with any labor union
or other employee representative of a group of employees;
(vi) each joint venture, partnership or other similar Contract involving a
sharing of profits, losses, costs or Liabilities with any other Person;
(vii) each Contract containing any covenant that purports to restrict the
business activity of the Company or any of their respective employees;
(viii) each Contract for capital expenditures in excess of $5,000;
(ix) each Contract for Indebtedness that is outstanding as of the Closing Date;
(x) each employee's confidentiality agreement and employment Contract; and
(xi) other than as set forth in Section 2.2, any Contract to which Seller or any
Related Person of Seller is a party.
12

--------------------------------------------------------------------------------

(b) The Company has made available to Buyer a correct and complete copy of each
written Material Contract.  Each Material Contract is in full force and effect. 
The Company is not in default under or in breach of, or in receipt of any
written notice alleging any default of, or breach under, any Material Contract
which has not been resolved.  To Seller's Knowledge, the other party or parties
to each Material Contract are not in default of the terms of such Material
Contract.
3.12
Intellectual Property.

(a) Schedule 3.12 identifies: (i) each trade name, trademark, service mark,
trade dress, corporate name, internet domain name and copyright owned by the
Company, and (ii) all Intellectual Property owned by a third party and licensed
to the Company, including all licensed trademarks, service marks, trade names
and copyrights (excluding computer software and "off the shelf", "shrink wrap"
and "click wrap" licenses).  The Company owns, or is validly licensed or
otherwise possesses valid rights to use or otherwise exploit, all Intellectual
Property used by it in connection with the Business.
(b) With respect to each item of Intellectual Property owned by the Company,
including the Intellectual Property listed as "owned" on Schedule 3.12, the
Company possesses all right, title and interest in and to the item, free and
clear of any Encumbrance (other than Permitted Encumbrances).
(c) With respect to each item of Intellectual Property that any third party owns
and that the Company uses pursuant to license, sublicense, agreement or
permission (each such license, sublicense, agreement or permission, a
"License"), including the Intellectual Property listed as "licensed" on Schedule
3.12:  (i) the License covering the item is in full force and effect; (ii) the
Company is not in default under or in breach of, or in receipt of any written
notice alleging any default of, or breach under, such License which has not been
resolved; and (iii) to the Seller's Knowledge, the other party or parties to
such License are not in default of the terms of such License.
(d) To the Seller's Knowledge, there is no actual unauthorized use or
infringement by any Person of any Intellectual Property rights of the Company. 
To Seller's Knowledge, the Company has not infringed upon any Intellectual
Property rights of any third parties.
3.13
Tax.

Except as set forth on Schedule 3.13:
(a) The Company has made available to Buyer true, correct and complete copies of
all federal, state and local Tax Returns filed by the Company for all taxable
periods ending on or after December 31, 2014.
(b) To Seller's Knowledge, all material returns, declarations, reports,
estimates, statements, schedules or other information or documents with respect
to Taxes (collectively, "Tax Returns") required to be filed by the Company have
been properly filed (giving effect to extensions granted with respect thereto),
and all such Tax Returns are true, correct and complete in all material
respects.  The Company has timely paid all material Taxes due or claimed to be
due from it by any Governmental Body and no material deficiency for any Taxes
has been proposed, asserted or assessed against the Company that has not been
resolved and paid in full.  There are no Encumbrances (other than Permitted
Encumbrances) for Taxes upon any of the assets of the Company.
13

--------------------------------------------------------------------------------

(c) No audit or other proceeding by any Governmental Body is presently pending
with respect to any Taxes or Tax Return of the Company and the Company has not
received written notice of any pending audits or proceedings.
(d) To Seller's Knowledge, Company is not a party to or is bound by or has any
obligation under any Tax sharing allocation or indemnity agreement or similar
contract or arrangement.
(e) To Seller's Knowledge, the Company has complied in all material respects
with all applicable Laws, rules and regulations relating to the payment and
withholding of Taxes.
3.14
Legal Compliance.  Except as set forth on Schedule 3.14, the Company is, and
since February 6, 1996, has been, in compliance in all material respects with
all applicable Laws.  No Proceeding is pending against the Company alleging any
failure to comply with any applicable Law.  To Seller's Knowledge the Company
has not received written notice from any Person regarding any material violation
by the Company of any applicable Law.  The Company has all material Permits
necessary to allow the Company to conduct and operate the Business as currently
conducted and operated.  The Company is in compliance, in all material respects,
with the terms and conditions of such Permits.

3.15
Litigation.  Except as set forth on Schedule 3.15, there are no Proceedings
pending or, to the Knowledge of the Seller, threatened against the Company, or
to which the Company is otherwise a party.  Except as set forth on Schedule
3.15, there is no outstanding Order to which the Company or any of its
respective material assets are subject.

3.16
Environmental Matters.

Except as otherwise disclosed in Schedule 3.16:
(a) The Company is in material compliance with all Environmental Laws, which
compliance includes possessing and complying with all material Permits required
by Environmental Laws for their operations (collectively, "Environmental
Permits").
(b) There are no Proceedings pending or, to the Knowledge of the Seller,
threatened against the Company alleging the violation of or liability under
Environmental Laws which would reasonably be expected to result in the Company
incurring material Liability under Environmental Laws.
14

--------------------------------------------------------------------------------

(c) To the Knowledge of the Seller, there are no investigations of the Business,
or currently or previously owned, operated or leased real property of the
Company, pending or threatened which would reasonably be expected to result in
the Company incurring any material Liability pursuant to any Environmental Law.
3.17
Employees.

(a) Schedule 3.17 contains a complete and accurate list of the following
information for each employee and independent contractor of the Company,
including each employee on leave of absence or layoff status:  name, job title;
date of hiring or engagement; and current compensation paid or payable.  Each
employee of the Company is an at will employee.
(b) To Seller's Knowledge the Company has complied in all material respects with
all applicable Laws relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining and occupational safety and health.
(c) The Company is not a party to or bound by any collective bargaining
agreement.  The Company has not experienced any strike, slowdown, picketing,
work stoppage or other collective bargaining dispute.  There is no lockout of
any employees by the Company.
3.18
Employee Benefits.

(a) Schedule 3.18 lists each "employee benefit plan" (as defined in Section 3(3)
of ERISA) and any other material employee plan or agreement maintained by the
Company (each, a "Employee Benefit Plan").  The Company has made available to
Buyer correct and complete copies of (i) each Employee Benefit Plan (or, in the
case of any such Employee Benefit Plan that is unwritten, descriptions thereof),
(ii) the most recent annual reports on Form 5500 required to be filed with the
IRS with respect to each Employee Benefit Plan (if any such report was
required), (iii) the most recent summary plan description for each Employee
Benefit Plan for which such summary plan description is required and (iv) each
trust agreement and insurance or group annuity contract relating to any Employee
Benefit Plan.  Each Employee Benefit Plan maintained, contributed to or required
to be contributed to by the Company has been administered in all material
respects in accordance with its terms.  All the Employee Benefit Plans are all
in material compliance with the applicable provisions of ERISA, the Code and all
other applicable Laws.
(b) To the Knowledge of the Seller, (i) all Employee Benefit Plans that are
"employee pension benefit plans" (as defined in Section 3(2) of ERISA) that are
intended to be tax qualified under Section 401(a) of the Code (each, a "Pension
Plan") that are maintained, contributed to or required to be contributed to by
the Company are so qualified and (ii) no event has occurred since the date of
the most recent determination letter or application therefor relating to any
such Pension Plan that would adversely affect the qualification of such Pension
Plan.  The Company has made available to Buyer a correct and complete copy of
the most recent determination letter received with respect to each Pension Plan
maintained, contributed to or required to be contributed to by the Company, as
well as a correct and complete copy of each pending application for a
determination letter, if any.
15

--------------------------------------------------------------------------------

(c) All contributions, premiums and benefit payments under or in connection with
the Employee Benefit Plans that are required to have been made as of the date
hereof in accordance with the terms of the Employee Benefit Plans have been
timely made or have been reflected on the Most Recent Balance Sheet.  No Pension
Plan has an "accumulated funding deficiency" (as such term is defined in Section
302 of ERISA or Section 412 of the Code), whether or not waived.
3.19
Customers and Suppliers.  With respect to the fiscal year most recently
completed prior to the date hereof and the three month period ending March 31,
2018, Schedule 3.19 lists the twenty largest (by dollar volume) Customers with
which the Company has conducted business during each such period (showing the
volume in dollars).  Since March 31, 2018, no Customer listed on Schedule 3.19
has notified the Company of a likely decrease in the volume of life insurance
assignments to or business with the Company, or any decrease in the amount
payable to the Company in connection with life insurance assignments, or of the
bankruptcy or liquidation of any such Customer, or of a likely material change
in the relationship between the Company and any such Customer.  Since March 31,
2018, there has not been any loss of any Customer listed on Schedule 3.19 or any
material change in the relationship between the Company and any such Customer.

3.20
Transactions with Related Persons.  Except as set forth in Schedule 3.20, to
Seller's Knowledge, no shareholder, manager, officer or employee of the Company
or any Related Person of any of the foregoing is a party to any Contract with
the Company.

3.21
Insurance.  All material insurance policies pertaining to the Company are in
full force and effect on the date hereof.  Excluding insurance policies that
have expired and been replaced in the ordinary course of business, no material
insurance policy has been cancelled within the last two (2) years and, to the
Knowledge of the Seller, no threat has been made to cancel any insurance policy
of the Company during such period.

3.22
No Brokers' Fees.  No Person has acted, directly or indirectly, as a broker,
finder, agent, representative or similar intermediary for the Company or Seller
in connection with this Agreement and the Transactions contemplated by this
Agreement and no other Person is entitled to any fee or commission or like
payment in respect thereof.

3.23
Sales Reports.  Attached to Schedule 3.23 is a copy of sales reports of the
Company that have been furnished to Buyer.  The Company warrant as to the
accuracy and completeness of the information contained in such sales reports.

3.24
Accuracy of Due Diligence Materials.  All documents, agreements, financials, and
other materials provided by Seller or the Company to Buyer in connection with
the due diligence conducted in connection with the Transactions contemplated by
this Agreement have been true, correct and complete originals or copies of the
documents, agreements, financials, and other materials purported to be provided
or to which access has been given.  To Seller's Knowledge, none of the
information heretofore furnished by Seller or the Company contains any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of circumstances under
which they are made, not misleading.

16

--------------------------------------------------------------------------------

ARTICLE II
REPRESENTATIONS AND WARRANTIES REGARDING BUYER
Buyer hereby represents and warrants to Seller as follows as of the Closing
Date:
4.1
Organization and Authority. Buyer is a subchapter C corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.  Buyer has all requisite corporate power and authority to execute
and deliver the Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder and to consummate the Transactions.  The
execution and delivery by Buyer of each Transaction Documents to which Buyer is
a party and the consummation by Buyer of the Transactions have been duly
approved by all requisite corporate action of Buyer.  Each Transaction Document
to which Buyer is a party constitutes the valid and legally binding obligation
of Buyer, enforceable against Buyer in accordance with the terms of such
Transaction Document.

4.2
No Conflicts.  Neither the execution and delivery of the Transaction Documents
nor the consummation of the Transactions will, directly or indirectly, with or
without notice or lapse of time:  (a) violate in any material respect any Law or
Order to which Buyer is subject; (b) result in a breach of any Organizational
Document of Buyer; (c) require Buyer or any of its Affiliates to obtain any
Consent of or review by, or make any registration, declaration or filing with,
or give any notice to, any Governmental Body or other Person; or (d) result in a
breach of, constitute a default under, result in the acceleration of or give any
Person the right to accelerate the maturity or performance of, or to cancel,
terminate, modify or exercise any remedy under, any material Contract to which
Buyer is a party or by which Buyer is bound.

4.3
No Brokers' Fees.  No Person has acted, directly or indirectly, as a broker,
finder, agent, representative or similar intermediary for Buyer in connection
with this Agreement and the Transactions contemplated by this Agreement and no
other Person is entitled to any fee or commission or like payment in respect
thereof.

4.4
Litigation.  There are no Proceedings pending or, to the knowledge of Buyer,
threatened that are reasonably likely to prohibit or restrain the ability of
Buyer to enter into this Agreement or consummate the Transactions.

4.5
Financial Resources.  Buyer (i) has, and at the Closing will have, sufficient
funds  available to pay the Purchase Price and any expenses incurred by Buyer in
connection with the transactions contemplated by this Agreement, (ii) has, and
at the Closing will have, the resources and capabilities (financial or
otherwise) to perform its obligations hereunder including pursuing in a timely
and professional manner the collection of all outstanding receivables as
contemplated in this contract, and (iii) has not incurred any obligation,
commitment, restriction or Liability of any kind, which would impair or
adversely affect such resources and capabilities.

 
17

--------------------------------------------------------------------------------

4.6
Investment Intention.  Buyer is acquiring the Shares for its own account, for
investment purposes only and not with a view to the distribution (as such term
is used in Section 2(11) of the Securities Act of 1933, as amended (the
"Securities Act")) thereof.  Buyer understands that the Shares have not been
registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.

4.7
Condition of the Business.  Buyer acknowledges that it has completed to its
satisfaction its own due diligence investigation with respect to Seller, the
Company, the Shares and the Business.

4.8
Collection of Receivable.  Buyer will promptly and professionally seek to
collect and pursue all appropriate legal means to collect all outstanding
receivables of the Company as of the date of Closing.

ARTICLE III
POST-CLOSING COVENANTS
The Parties agree as follows with respect to the period following the Closing:
5.1
Payment of Transfer Taxes.  If there should be any governmental charges, fees or
"Transfer Taxes" assessed against either party to this contract for the Sale and
Purchase of the stock in the Company.  The party against which such charges,
fees or Transfer Taxes are assessed by the governmental entity shall promptly
pay and satisfy such obligation.

5.2
Retention of and Access to Books and Records.  Buyer will, and will cause the
Company to, retain for a period consistent with Buyer's record-retention
policies and practices (but in no event less than three years), all books and
records held by them relating to the Company.  Buyer will provide to Seller or
any Representatives of Seller reasonable access thereto, during normal business
hours and on at least three Business Days' prior written notice, for any
reasonable business purpose specified by Seller in such notice.

5.3
Tax Matters.

(a) Seller shall prepare or cause to be prepared and the Company shall file or
cause to be filed all Tax Returns of the Company for all taxable periods ending
on or prior to the Closing Date ("Pre-Closing Periods") including any that are
required to be filed after the Closing Date.  Seller shall provide a copy of all
Pre-Closing Period Tax Returns to Buyer for review at least twenty (20) days
prior to the due date for filing such Tax Returns (or date such Tax Returns will
be filed), and shall permit Buyer to review and comment on such Tax Returns
prior to filing.  Except as required by Law, without the prior written consent
of Seller (which consent shall not be unreasonably withheld), neither Buyer nor
any Affiliate thereof (including for such purpose the Company) shall file any
amended Tax Return with respect to any such period.  To the extent permitted by
applicable Law, neither the Company nor any Affiliate thereof shall carry back
any Tax attribute to any such period.  For the avoidance of doubt, the Company
shall carry back any net operating loss arising in the final Pre-Closing Period,
to the maximum extent permitted by Law.  Seller shall have the right to handle,
defend, conduct and control any Tax Claim relating to any Tax refund arising by
operation of the preceding sentence.  Seller shall also have the right to
compromise or settle any such Tax Claim that it has the authority to control
pursuant to the preceding sentence.
18

--------------------------------------------------------------------------------

(b) Buyer shall prepare (or cause to be prepared) and file (or cause to be
filed) when due (taking into account all extensions properly obtained) all Tax
Returns required to be filed by or with respect to the Company relating to
taxable periods that begin on or after the Closing Date.
(c) The Company will close the taxable year of the Company as of the day prior
to the Closing Date pursuant to Section 1362(e) of the Code and the regulations
thereunder.
(d) Notwithstanding any other provisions hereof, if an audit or other Proceeding
is commenced, an adjustment is proposed or any other claim is made by any taxing
authority with respect to a Tax liability of the Company for a Pre-Closing
Period, (a "Tax Claim"), Buyer shall promptly notify Seller of such audit or
other proceeding, proposed adjustment or claim.  Seller shall have the right to
handle, defend, conduct and control any Tax Claim relating to a Pre-Closing
Period.  Seller shall also have the right to compromise or settle any such Tax
Claim that it has the authority to control pursuant to the preceding sentence. 
To the extent that Seller requires a power of attorney to represent the Company
before a taxing authority, Buyer, the Company or any of their Affiliates (as
appropriate), promptly upon written request by Seller, shall execute such powers
or specific authorizations of representative capacity, including acknowledgment
on such power or authorization of Seller's settlement authority described in
this Section.  In the event of a conflict between the provisions of this Section
and the provisions of Section 6.6, the provisions of this Section shall control.
(e) Any refunds (and any interest received thereon) of any Tax imposed on the
Company for any Pre-Closing Period shall be payable to Seller.
(f) Following the Closing, the Parties shall provide each other with such
assistance as may reasonably be requested by any of them in connection with the
preparation of any Tax Return, any audit or other examination by any taxing
authority, or any judicial or administrative Proceedings relating to Liability
for Taxes of the Company.  The party requesting assistance hereunder shall
reimburse the other for reasonable out-of-pocket expenses incurred in providing
such assistance.  The Parties shall preserve and cause to be preserved all
information, returns, books, records and documents relating to any Liabilities
for Taxes of the Company with respect to a taxable period until the later of 60
days after the expiration of all applicable statutes of limitations and
extensions thereof, or the conclusion of all litigation with respect to Taxes
for such period.
19

--------------------------------------------------------------------------------

(g) Section 338(h)(10) Election Matters
(i) Seller and Buyer shall cooperate to take or cause to be taken all actions
necessary and appropriate to effect a timely election under Section 338(h)(10)
of the Code and the regulations promulgated thereunder (and any corresponding
elections under state or local tax law) (collectively, a "338(h)(10) Election")
with respect to the purchase and sale of the Shares of the Company.  The Seller
will pay any Tax attributable to the making of a 338(h)(10) Election.  The
Seller shall indemnify the Buyer and the Company against any Losses arising from
the failure by the Seller to pay any taxes attributable to the making of the
338(h)(10) Election without reference to the limitations in Section 6.4(a) and
Section 6.4(b).  The Seller and the Buyer shall jointly prepare IRS Form 8023,
and such other forms and schedules as are necessary or required to make the
338(h)(10) Election, and each covenants and agrees with the other that it shall
execute such forms and schedules and shall take all such other acts as are
necessary to make or perfect such 338(h)(10) Election including, but not limited
to, executing IRS Form 8883 allocating the total purchase price.
(ii) The allocation of the total purchase price shall be determined by Buyer
(with the consent of the Seller, which shall not be unreasonably withheld) based
on the fair market value of the assets as of the Closing Date consistent with
Sections 338 and 1060 of the Code and the regulations thereunder.
ARTICLE IV
INDEMNIFICATION
6.1
Indemnification by Seller.

(a) Subject to the terms and conditions of this Article VI, Seller, shall
indemnify and hold harmless Buyer, its successors and assigns (each, a "Buyer
Indemnified Party") from and against any and all Losses, whether or not pursuant
to a third party claim (collectively, "Buyer Losses"), resulting from or arising
out of or in connection with:
(i) any material breach or inaccuracy of any representation or warranty made by
Seller in this Agreement; and
(ii) any breach of, or failure of Seller to perform, any covenant or obligation
of Seller in this Agreement.
6.2
Indemnification by Buyer.  Subject to the terms and conditions of this Article
VI, Buyer shall indemnify and hold harmless Seller, his successors and assigns
from and against any and all Losses, whether or not pursuant to a third party
claim (collectively, "Seller Losses"), resulting from or arising out of or in
connection with:

(a) any breach or inaccuracy of any representation or warranty made by Buyer in
this Agreement; and
20

--------------------------------------------------------------------------------

(b) any breach of, or failure of Buyer to perform, any covenant or obligation of
Buyer in this Agreement.
6.3
Survival and Time Limitations.  All representations and warranties contained in
this Agreement shall survive the Closing for a period of 18 months after the
Closing Date, whereupon all such representations and warranties shall expire and
terminate and shall be of no further force or effect, except that the
representations and warranties set out in Sections 3.1, 3.2, 3.3, 3.13, 3.18,
3.22, 4.1, 4.3 and 4.6 (collectively, the "Fundamental Representations") shall
each survive until the date that is 30 days after expiration of the applicable
statute of limitation period.  All covenants and agreements set out in this
Agreement shall survive the Closing until the date set forth for expiration of
such covenant (if an expiration date is specifically so stated) or otherwise
until the date that is five years after the Closing Date.  The indemnification
obligations pursuant to this Article VI for Losses arising from a breach of a
representation, warranty or covenant shall terminate at the expiration of the
relevant survival period set forth in this Section 6.3, unless the party seeking
indemnification (the "Indemnified Party") delivers written notice to the party
from whom indemnification is sought (the "Indemnifying Party") in accordance
with the applicable provisions of this Article VI.

6.4
Limitations.  Notwithstanding anything in this Article VI to the contrary:

(a) The Buyer Indemnified Parties shall only have the right to indemnification
pursuant to Section 6.1(a)(i) if the Buyer Indemnified Parties shall have
incurred, as to all matters giving rise to indemnification under Section
6.1(a)(i), an aggregate amount of Buyer Losses in excess of an amount equal to
$20,000 (the "Deductible"), whereupon, provided the other requirements of this
Article VI have been complied with and subject to the other limitations of this
Article VI, Seller shall be liable to indemnify Buyer Indemnified Parties only
for Losses in excess of the Deductible; provided, however, that the foregoing
limitation shall not apply to any Buyer Losses arising out of any claims
resulting from (i) fraud, or (ii) breaches of any of the Fundamental
Representations made by Seller.
(b) (i) The maximum aggregate liability of Seller for all Buyer Losses pursuant
to Sections 6.1(a)(i) shall be the Purchase Price.
(ii) The maximum aggregate liability of Buyer for all Seller Losses pursuant to
Section 6.2(a) shall be an amount equal to Section 2.3(a)(i); provided, however,
that the foregoing limitation shall not apply to any Losses arising out of
claims (A) resulting from fraud, or (B) resulting from breaches of any of the
Fundamental Representations made by Buyer.
(c) Each Indemnified Party shall take all reasonable steps to mitigate any Loss
upon becoming aware of any event which would reasonably be expected to, or does,
give rise thereto, including incurring costs only to the minimum extent
necessary to remedy the breach which gives rise to the Loss.
21

--------------------------------------------------------------------------------

(d) The amount of any Losses incurred by any Indemnified Party shall be reduced
by the net amount that such Indemnified Party actually recovers (after deducting
all reasonable attorneys' fees, out-of-pocket expenses, deductibles and other
costs of recovery) from any insurer or third party liable for such Losses.  If
an Indemnified Party receives any amounts under applicable insurance policies,
or from any other Person alleged to be responsible for any Losses, subsequent to
an indemnification payment by the Indemnifying Party, then such Indemnified
Party shall promptly reimburse the Indemnifying Party for any payment made or
expense incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of reasonable attorneys' fees, out-of-pocket expenses, deductibles and other
costs of recovery.
(e) The amount of any Losses incurred by any Indemnified Party shall be reduced
by an amount equal to any income Tax benefit actually realized by such
Indemnified Party resulting from the incurrence or payment of such Losses,
determined after taking into account any income Tax detriment of any
indemnification payments made or to be made in connection with such Losses, but
only to the extent that any such reduction does not prevent Indemnified Party
from recovering the full amount of Losses determined on an after Tax basis.
(f) Notwithstanding anything in this Article VI, no Indemnified Party or its
successors or assigns shall have any right or entitlement to indemnification
from an Indemnifying Party for any Losses to the extent that such Indemnified
Party or its successors and assigns had already recovered such Losses with
respect to the same matter pursuant to any other provision of this Agreement,
and such Indemnified Party shall be deemed to have waived and released any
claims for such Losses to the extent already recovered hereunder by such
Indemnified Party and shall not be entitled to assert any such claim for
indemnification for such Losses.
(g) In no event shall any Person be entitled to recover or make a claim for any
amounts in respect of, and in no event shall "Losses" be deemed to include
indirect, expectation, incidental, special or consequential damages, lost
profits or revenues, business interruption, exemplary or punitive damages or
diminution in value and, in particular and without limiting the generality of
the foregoing, no "multiple of earnings" or "multiple of cash flow" or similar
valuation methodology shall be used in calculating the amount of any Losses.
(h) In the event Buyer proceeds with the Closing notwithstanding Buyer's
knowledge at or prior to the Closing of any breach by Seller of any
representation, warranty, agreement or covenant contained in this Agreement, no
Buyer Indemnified Party shall have any claim or recourse against Seller with
respect to such breach under this Article VI or otherwise.
6.5
Manner of Payment.  Any Losses for which Seller is obligated to indemnify any
Buyer Indemnified Party shall first be paid to such Buyer Indemnified Party from
any available amount of the Escrow Amount, until the Escrow Amount has been
reduced to zero or fully disbursed.  No Buyer Indemnified Party shall be
entitled to seek indemnification from Seller unless and until the Escrow Amount
has been reduced to zero or fully disbursed.

 
22

--------------------------------------------------------------------------------

 
6.6
Third-Party Claims.

(a) If a third party makes, initiates or commences any claim, lawsuit or
arbitration (a "Third-Party Claim") against an Indemnified Party with respect to
any matter that the Indemnified Party might make a claim for indemnification
against any Indemnifying Party under this Article VI, then the Indemnified Party
must notify the Indemnifying Party thereof in writing of the existence of such
Third-Party Claim and must deliver copies of any documents provided or delivered
to, or served on the Indemnified Party with respect to the Third-Party Claim;
provided, however, that any failure to notify the Indemnifying Party or deliver
copies will not relieve the Indemnifying Party from any obligation hereunder
unless (and then solely to the extent) the Indemnifying Party is materially
prejudiced by such failure.
(b) The Indemnifying Party shall have the right, at its sole option and expense,
to be represented by counsel of its choice and to defend against, negotiate,
settle or otherwise deal with any Third-Party Claim which relates to any Losses
indemnified against hereunder.  If the Indemnifying Party elects to defend
against, negotiate, settle or otherwise deal with any Third-Party Claim which
relates to any Losses indemnified against hereunder, it shall within thirty (30)
days (or sooner, if the nature of the Third-Party Claim so requires) notify the
Indemnifying Party of its intent to do so.  If the Indemnifying Party elects not
to defend against, negotiate, settle or otherwise deal with any Third-Party
Claim which relates to any Losses indemnified against hereunder, the Indemnified
Party may defend against, negotiate, settle or otherwise deal with such
Third-Party Claim.  If the Indemnifying Party shall assume the defense of any
Third-Party Claim, the Indemnified Party may participate, at its own expense, in
the defense of such Third-Party Claim; provided, however, that such Indemnified
Party shall be entitled to participate in any such defense with separate counsel
at the expense of the Indemnifying Party only if (i) so requested by the
Indemnifying Party to participate or (ii) in the reasonable written opinion of
counsel to the Indemnified Party, a conflict or potential conflict exists
between the Indemnified Party and the Indemnifying Party that would make such
separate representation advisable; and provided, further, that the Indemnifying
Party shall not be required to pay for more than one such counsel for all
Indemnified Parties in connection with any Third-Party Claim.  The Parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Third-Party Claim.
(c) Notwithstanding anything in this Section 6.6 to the contrary, neither the
Indemnifying Party nor the Indemnified Party shall, without the written consent
of the other party, settle or compromise any Third-Party Claim or permit a
default or consent to entry of any judgment unless the claimant and such party
provide to such other party an unqualified release from all liability in respect
of the Third-Party Claim.  Notwithstanding the foregoing, if a settlement offer
solely for money damages is made by the applicable third party claimant, and the
Indemnifying Party notifies the Indemnified Party in writing of the Indemnifying
Party's willingness to accept the settlement offer and, subject to the
applicable limitations of this Article VI, pay the amount called for by such
offer, and the Indemnified Party declines to accept such offer, the Indemnified
Party may continue to contest such Third-Party Claim, free of any participation
by the Indemnifying Party, and the amount of any ultimate liability with respect
to such Third-Party Claim that the Indemnifying Party has an obligation to pay
hereunder shall be limited to the lesser of (A) the amount of the settlement
offer that the Indemnified Party declined to accept plus the Losses of the
Indemnified Party relating to such Third-Party Claim through the date of its
rejection of the settlement offer or (B) the aggregate Losses of the Indemnified
Party with respect to such Third-Party Claim.  If the Indemnifying Party makes
any payment on any Third-Party Claim, the Indemnifying Party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
Indemnified Party to any insurance benefits or other claims of the Indemnified
Party with respect to such Third-Party Claim.
23

--------------------------------------------------------------------------------

(d) After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
Indemnified Party and the Indemnifying Party shall have arrived at a mutually
binding agreement with respect to a Third-Party Claim hereunder, the Indemnified
Party shall forward to the Indemnifying Party notice of any sums due and owing
by the Indemnifying Party pursuant to this Agreement with respect to such
matter.
6.7
Direct Claims.  Any claim by an Indemnified Party on account of a Loss which
does not result from a Third-Party Claim (a "Direct Claim") shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof; provided, however, that any failure to notify the Indemnifying Party
will not relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party is materially prejudiced
by such failure.  Such notice by the Indemnified Party shall describe the Direct
Claim in reasonable detail, shall include copies of all written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been sustained by the Indemnified Party.  The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim.  During such thirty (30) day period, the Indemnified Party
shall allow the Indemnifying Party and its Representatives to investigate the
matter or circumstance alleged to give rise to the Direct Claim, and whether and
to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party's investigation by giving
such information and assistance (including access to Buyer's premises and
personnel and the right to examine and copy any accounts, documents or records)
as the Indemnifying Party or any of its Representatives may reasonably request. 
If the Indemnifying Party does not so respond within such thirty (30)-day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

6.8
Exclusive Remedy.  From and after the Closing, indemnification pursuant to the
provisions of this Article VI shall be the sole and exclusive remedy for any
breach of this Agreement or otherwise relating to the subject matter of this
Agreement and the Transactions.  The limitations in this Section 6.8 shall not
apply with respect to any fraud committed by a party hereto in connection with
this Agreement or the Transactions contemplated hereby or to rights of specific
performance set forth in Section 7.13.

24

--------------------------------------------------------------------------------

ARTICLE V
MISCELLANEOUS
7.1
Further Assurances.  Each Party agrees to furnish upon request to any other
Party such further information, to execute and deliver to any other Party such
other documents, and to do such other acts and things (including the execution
and delivery of such further instruments or documents as may be reasonably
necessary or convenient to transfer and convey any Shares to Buyer), all as any
other Party may reasonably request for the purpose of carrying out the intent of
the Transaction Documents.

7.2
No Third-Party Beneficiaries.  This Agreement does not confer any rights or
remedies upon any Person other than the Parties, their respective successors and
permitted assigns and, as expressly set forth in this Agreement, any Indemnified
Party.

7.3
Entire Agreement.  The Transaction Documents constitute the entire agreement
among the Parties with respect to the subject matter of the Transaction
Documents and supersede all prior agreements (whether written or oral and
whether express or implied) among any Parties to the extent related to the
subject matter of the Transaction Documents (including any letter of intent or
confidentiality agreement).

7.4
Successors and Assigns.  This Agreement will be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. 
No Party may assign, delegate or otherwise transfer (whether by operation of law
or otherwise) any of its rights, interests or obligations in this Agreement
without the prior written approval of the other Party.

7.5
Counterparts.  This Agreement may be executed in two or more counterparts (by
original, facsimile or electronic "PDF" signatures), each of which will be
deemed an original but all of which together will constitute one and the same
agreement.

7.6
Notices.  Any notice pursuant to this Agreement must be in writing and will be
deemed effectively given to another Party on the earliest of the date (a) one
Business Day after delivery of such notice into the custody and control of an
overnight courier service for next day delivery, (b) one Business Day after
delivery of such notice in person and (c) the date such notice is received by
that Party; in each case to the appropriate address below (or to such other
address as a Party may designate by notice to the other Parties):



25

--------------------------------------------------------------------------------



If to Buyer:
 
Security National Financial Corporation
5300 South 360 West, Suite 250
Salt Lake City, Utah 84123
Attention:  S. Andrew Quist
 
 
 
If to Seller:
 
Ronald D. Maxson
2416 Ocean Shore Crescent #303
Virginia Beach, Virginia 23451
 
with a copy to:
 
R. Edward Bourdon, Jr., Esquire
Sykes, Bourdon, Ahern & Levy, P.C.
281 Independence Blvd.
Pembroke One, Fifth Floor
Virginia Beach, Virginia 23462
 
 

7.7
Attorney Fees.  In the event any party hereto institutes litigation to enforce
its rights or remedies under this Agreement, the party prevailing in such
litigation shall be entitled to receive an award from the non-prevailing party
of the prevailing party's reasonable attorney fees and costs incurred in
connection with such litigation.  The foregoing shall include reasonable
attorney fees and costs incurred at trial, on any appeal and in any proceeding
in bankruptcy.



7.8
Governing Law.  This Agreement and all other Transaction Documents (unless
otherwise stated therein) will be governed by the laws of the Commonwealth of
Virginia without giving effect to any choice or conflict of law principles of
any jurisdiction.

7.9
Amendments and Waivers.  No amendment of any provision of this Agreement will be
valid unless the amendment is in writing and signed by the Parties.  No waiver
of any provision of this Agreement will be valid unless the waiver is in writing
and signed by the waiving Party.  The failure of a Party at any time to require
performance of any provision of this Agreement will not affect such Party's
rights at a later time to enforce such provision.  No waiver by any Party of any
breach of this Agreement will be deemed to extend to any other breach hereunder
or affect in any way any rights arising by virtue of any other breach.

7.10
Severability.  Any provision of this Agreement that is determined by any court
of competent jurisdiction to be invalid or unenforceable will not affect the
validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

26

--------------------------------------------------------------------------------

7.11
Expenses.  Seller will bear all expenses incurred by Seller or any of its
Representatives in connection with the Transactions contemplated to be performed
before or on the Closing Date, including all broker, finder or agent commissions
and fees and all attorneys' fees and costs.  Buyer will bear all expenses
incurred by Buyer or any of its Representatives in connection with the
Transactions contemplated to be performed before or on the Closing Date,
including all broker, finder or agent commissions and fees and all attorneys'
fees and costs.

7.12
Interpretation.  The article and section headings in this Agreement are inserted
for convenience only and are not intended to affect the interpretation of this
Agreement.  Any reference in this Agreement to any Article or Section refers to
the corresponding Article or Section of this Agreement.  Any reference in this
Agreement to any Schedule or exhibit refers to the corresponding Schedule or
exhibit attached to this Agreement and all such Schedules and exhibits are
incorporated herein by reference.  The word "including" in this Agreement means
"including without limitation."  This Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship of any provision in this
Agreement.  Unless the context requires otherwise, any reference to any Law will
be deemed also to refer to all amendments and successor provisions thereto and
all rules and regulations promulgated thereunder, in each case as in effect as
of the Closing Date.  All accounting terms not specifically defined in this
Agreement will be construed in accordance with GAAP applied on a consistent
basis.  The word "or" in this Agreement is disjunctive but not necessarily
exclusive.  All words in this Agreement will be construed to be of such gender
or number as the circumstances require.  References in this Agreement to time
periods in terms of a certain number of days mean calendar days unless expressly
stated herein to be Business Days.  In interpreting and enforcing this
Agreement, each representation and warranty will be given independent
significance of fact and will not be deemed superseded or modified by any other
such representation or warranty.

7.13
Specific Performance.  Each Party acknowledges that the other Parties would be
damaged irreparably and would have no adequate remedy of law if any covenant in
this Agreement is not performed in accordance with its specific terms or
otherwise is breached.  Accordingly, each Party agrees that the other Parties
will be entitled to an injunction to prevent any breach of any covenant in this
Agreement and to enforce specifically any covenant in this Agreement, in
addition to any other remedy to which they may be entitled and without having to
prove the inadequacy of any other remedy they may have at law or in equity and
without being required to post bond or other security.



 [Signature pages follow]
27

--------------------------------------------------------------------------------

The Parties have executed and delivered this Asset Purchase Agreement as of the
date first written above.
BUYER:
 
SECURITY NATIONAL FINANCIAL CORPORATION
 
By: /s/ S. Andrew Quist
Name:  S. Andrew Quist
Title:    Vice President
 
 
 
COMPANY:
 
BETA CAPITAL CORP.
 
By: /s/ Ronald D. Maxson 
Name:  Ronald D. Maxson
Title:  President and sole stockholder
   



SELLER:
 
   /s/ Ronald D. Maxson
RONALD D. MAXSON, INDIVIDUALLY


 
28

--------------------------------------------------------------------------------